The United States Court of Appeals for the Third Circuit having certified to the Supreme Court the following question of law pursuant to Rule 2:12A-3:
Whether the public policy exception prohibits enforcement of a choice-of-law provision in an insurance contract when the insured risks are almost exclusively in-state, when the contract has been negotiated, and when the insured party exhibits some degree of sophistication.
And the court having considered the matter and having determined, respectfully, to reject the question;
It is so ORDERED.
CHIEF JUSTICE RABNER and JUSTICES PATTERSON and SOLOMON vote to accept the question.